DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7, 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al. (US 2013/0334897) hereinafter known as Baumann, and further in view of Seefeldt et al. (US 2009/0050814) hereinafter known as Seefeldt.
With regards to claim 1, Baumann discloses integrated circuits and methods with automatic total ionizing dose (TID) exposure deactivation (Abstract; [0001]), comprising:
a first circuit comprising a first NPN-type bipolar transistor ([0026] teaches of a sensing transistor 130 in the TID exposure sensing circuit 120, the transistor can be a NPN bipolar transistors.)(Also see [0029] Fig. 4-5); and
a second circuit (comparator circuit 144) configured to compare a voltage of the first circuit with a reference value substantially equal to a value of said voltage which would occur when the first circuit has received a threshold quantity of total ionizing dose ([0029][0036]; comparator circuit 144).
Baumann teaches of measuring the amount total ionizing dose (TID) in radiation hardened (rad-hard) products to meet and satisfy all performance criteria set forth in International Traffic in Arms Regulations (ITAR) [0002].
Baumann does not specifically disclose an X-ray detector.
Seefeldt discloses a radiation sensor that utilizes an ionizing radiation sensitive area formed in a hardened die (Abstract). The die (Fig. 5; 500) comprises a device layer 508 that may include NPN Bipolar transistors. Then die 500 may be radiation hardened [0049]. The radiation die may be packaged using standard semiconductor packaging techniques based on the type of ionizing radiation expected to be detected such as X-rays [0065].
It would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to utilize the teachings of Seefeldt, utilizing an X-ray detector, to the integrated circuits using automatic total ionizing dose (TID) exposure deactivation, as disclosed by Bauman. The motivation is to gain an x-ray detector that can be utilized in environments of high levels of radiation and to utilize hardened sensing circuitry/transistors to detect and measure total ionizing dose.

With regards to claim 2, Baumann, in view of Seefeldt, discloses the detector according to claim 1, wherein said voltage is a voltage at one of the terminals of the first NPN-type bipolar transistor. (Baumann; [0031]; Fig. 4; Control 148 supplies voltage to gate (G) via 132. Additional, one with ordinary skill within the art would have knowledge that a NPN-type bipolar transistor would have a corresponding drain (D), gate (G) and source (S) as shown in 130)

With regards to claim 3, Baumann, in view of Seefeldt, discloses the detector according to claim 2, wherein said one of the terminals is an emitter of the first NPN-type bipolar transistor. (Baumann; [0031]; Fig. 4; source S 136)

With regards to claim 4, Baumann, in view of Seefeldt, discloses the detector according to claim 1, wherein said voltage is substantially constant during the operation of the device in the absence of X-rays. (Baumann; [0031]; off state)

With regards to claim 6, Baumann, in view of Seefeldt, does not specifically disclose the detector according to claim 1, wherein the first circuit is configured so that a voltage at a base of the first NPN-type bipolar transistor is, during the operation of the detector, within a range of values for which a gain difference between the first NPN-type bipolar transistor having received no X-rays and the first NPN-type bipolar transistor having received the threshold quantity of X-rays is greater than 10. (The references do not specifically disclose the claim, however, gain differences greater than 10 (and range in the magnitude of 100 or even 1000) are commonly performed by radiation sensing transistors during the process of signal amplification and signal processing for readout in radiation detection devices. It would have been obvious to one of ordinary skill within the art to employ transistors having the required gain for such purposes.)

With regards to claim 7, Baumann, in view of Seefeldt, discloses the detector according to claim 1, wherein the first circuit is configured so that a base voltage of the first NPN-type bipolar transistor is, during the operation of the detector, within a range of values for which a gain of the first NPN-type bipolar transistor having received no X- rays is at least 1.5 times greater than the gain of the first NPN-type bipolar transistor having received the threshold quantity of X-rays. (The references do not specifically disclose the claim, however, gain differences greater than 10 (and range in the magnitude of 100 or even 1000) are commonly performed by radiation sensing transistors during the process of signal amplification and signal processing for readout in radiation detection devices. It would have been obvious to one of ordinary skill within the art to employ transistors having the required gain for such purposes.)

With regards to claim 14, Baumann, in view of Seefeldt, an x-ray detection method (see the rejection of claim 1), comprising:
comparing a voltage of a first electronic circuit comprising a first NPN-type bipolar transistor with a reference value (see the rejection of claim 1);
wherein the reference value is substantially equal to a value of said voltage which would occur when the first electronic circuit has received a threshold quantity of X-rays (see the rejection of claim 1); and
generating an output signal indicative X-ray exposure if the comparison is satisfied (Baumann; [0032][0036]).

With regards to claim 15, Baumann, in view of Seefeldt, an x-ray detection method according to claim 14, wherein said voltage is a voltage on one of the terminals of the first NPN-type bipolar transistor. (Baumann; [0031]; Fig. 4; Control 148 supplies voltage to gate (G) via 132. Additional, one with ordinary skill within the art would have knowledge that a NPN-type bipolar transistor would have a corresponding drain (D), gate (G) and source (S) as shown in 130)

With regards to claim 16, Baumann, in view of Seefeldt, an x-ray detection method according to claim 15, wherein said one of the terminals is an emitter of the first NPN-type bipolar transistor. (Baumann; [0031]; Fig. 4; source S 136)

With regards to claim 17, Baumann, in view of Seefeldt, an x-ray detection method according to claim 15, wherein said voltage is substantially constant during the operation in the absence of X-rays. (Baumann; [0031]; off state)

With regards to claim 19, Baumann, in view of Seefeldt, does not specifically disclose the method according to claim 15, wherein the first circuit is configured so that a voltage at a base of the first NPN-type bipolar transistor is, during the operation of the detector, within a range of values for which a gain difference between the first NPN-type bipolar transistor having received no X-rays and the first NPN-type bipolar transistor having received the threshold quantity of X-rays is greater than 10. (The references do not specifically disclose the claim, however, gain differences greater than 10 (and range in the magnitude of 100 or even 1000) are commonly performed by radiation sensing transistors during the process of signal amplification and signal processing for readout in radiation detection devices. It would have been obvious to one of ordinary skill within the art to employ transistors having the required gain for such purposes.)

With regards to claim 20, Baumann, in view of Seefeldt, does not disclose the method according to claim 15, wherein the first circuit is configured so that a base voltage of the first NPN-type bipolar transistor is, during the operation of the detector, within a range of values for which a gain of the first NPN-type bipolar transistor having received no X- rays is at least 1.5 times greater than the gain of the first NPN-type bipolar transistor having received the threshold quantity of X-rays. (The references do not specifically disclose the claim, however, gain differences greater than 10 (and range in the magnitude of 100 or even 1000) are commonly performed by radiation sensing transistors during the process of signal amplification and signal processing for readout in radiation detection devices. It would have been obvious to one of ordinary skill within the art to employ transistors having the required gain for such purposes.)

Allowable Subject Matter
Claims 5, 8-13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 5 and 18, Baumann, in view of Seefeldt, does not specifically disclose the detector according to claim 1, wherein the threshold quantity of X-rays is 10 grays. (Baumann teaches that the sensing transistors threshold can be set between 200 and 300 Krad and the references does not specifically disclose the claim limitation of having a threshold of 10 grays.)
With regards to claim 8, Baumann, in view of Seefeldt, does not disclose the detector according to claim 1, wherein the first circuit comprises two branches, a first branch comprising a first transistor and the first NPN-type bipolar transistor coupled in series, and a second branch comprising a second transistor and a second NPN-type bipolar transistor coupled in series, the first and second transistors being coupled as a current mirror so that the currents flowing through the first and second NPN-type bipolar transistors are substantially equal.
Claims 9-11 are objected due to dependency on claim 8.
With regards to claim 12, Baumann, in view of Seefeldt, discloses the detector according to claim 1, further comprising a voltage generator circuit configured to generate the reference value comprising a third transistor in series with at least one resistor and at least one capacitor.
Claims 13 is objected due to dependency on claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jain et al. (US 2021/0335731)
Cai et al. (US 2016/0379975)
Kim et al. (US 2020/0105339)
Ichikawa et al. (US 2020/0066715)
Denen et al. (US 4,801,803)
Fahim et al. (US 2017/0230597)
Carroll (US 2011/0284753)
Lehmann et al. (US 2008/0224054)
Orava et al. (US 2003/0164888)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884